Earl Warren: Number 94, William Radovich versus National Football League et al.
Maxwell Keith: May it please the Court.
Earl Warren: Mr. Keith.
Maxwell Keith: May it please the Court. This is on a writ of certiorari to the Ninth Circuit which affirmed a motion to dismiss and then a cross complaint. The motion to dismiss came after extensive pretrial discovery and examination has been undertaken by both sides. The issue before the Court are two. The first major issue is the question of whether or not all acts of organized professional football be outside the antitrust laws. The second issue, which is of great importance to the private antitrust action, is whether or not a private party must plead in addition to violation of the antitrust laws an injury to himself arising from these violations that the public was adversely affected by the violations. Petitioner complaint concerns a monopolization of the business of football by the respondents. It alleges that they had a plan and a purpose to monopolize the business of football. It alleges that there were affiliation agreements entered into by which division or alliances were created to the supression of competition in the business of football. It alleges that this division alliance and various rules and regulations of the National Football Leagues excluded a competitor in the business of football, the All- America Conference. And it alleges a group boycott and band exercised, upon petitioner, not in trying to seek employment among the constituent members of the National Football League. But after a valid and bonafide offer had been made for his services by a member of the Pacific Coast League who made the offer requested his services. And thereafter, by means of black-list and group boycott, petitioner's job opportunity was denied. Petitioner is a professional football player. He was a professional football player. When he first commenced football, there was only one league, the National Football League. He played with the Detroit Lions of the National Football League from the period of 1938 to 1941 because, thereafter, he was called into the Navy and he served as athletic instructor as coach in the Navy. And upon being released from the Navy, he went back to the Detroit Lions as he was compelled to do by reason of their structure and played with them in the 1945 football season. And he received All-Pro honors in that season. I think he is one of the great names in -- in the business of football. Now, we have alleged two sets of defendants. The major set of defendants is the National Football League. We have named the defendants the constituent members of the National Football League who at the time that the complaint was filed were principally located in the -- some of the major eastern cities of the United States. In 1946, they placed a team in the City of Los Angeles on the West Coast. The Commissioner of the National Football League is named as the defendant. His name is Bert Bell. We have named these co-conspirators with the National Football League, an affiliate, a divisional affiliate of the National Football League called the Pacific Coast League. This was a minor league operating on the far west which was not competitive to the -- to the National Football League except in the City of Los Angeles when the Cleveland Rams were transferred from Cleveland to Los Angeles. It's alleged that these two set of defendants combined and then conspired to monopolize the game of football, to dictate the terms and conditions upon which the game shall be played, to exclude a competitor, to suppress competition amongst themselves, to place football players in a condition of bondage, and to the ultimate result of applying rules and regulations of one league extraterritorially into the City of Los Angeles upon the San Francisco Clippers so that petitioner could not obtain employment with that minor league and the -- in that effect being he could not obtain football anywhere in the -- a football job anywhere in the United States. We have alleged the elements of interstate commerce engaged then by the business of football. They have mutual arrangements for the multistate transmission of television and broadcastings. They are an interstate business. They travel constantly and continuously between the various States. The club owners of the various leagues contribute $50,000 to protect their franchise with the National Football League. They adopt uniform, player regulations, and uniform rules applied throughout the nation, and all these are pleaded in our complaint. The structure of football is such that --
William J. Brennan, Jr.: And why did -- I didn't quite gather why he left the Detroit Lions before.
Maxwell Keith: Yes, Your Honor. I was coming to the question of injury momentarily. I'm going to it right now, Your Honor.
William J. Brennan, Jr.: No, no, because that doesn't matter.
Maxwell Keith: The -- the question of injury in this case arose under the following circumstances. As I stated, petitioner had played in 1945 for the Detroit Lions and he received All-Pro ratings from all of the national wire services. Accordingly, he was contacted by the owner of the Los Angeles Dons. Now, the Los Angeles Dons was a competitive member of the All-America Conference and he was asked to play for that league. The complaint alleges that, the petitioner, before accepting this job opportunity, he contacted the owner of the Detroit Lions, Mr. Fred Mandel, and asked him that he would like to stay within the framework of the National Football League but that his father had been struck with a dangerous illness and had recently been operated upon and it was necessary for him to be in Los Angeles to take care of an ailing father. Mr. Mandell refused the request, and consequently, petitioner was unable to play in Los Angeles with the National Football League, and subsequently, took the job opportunity offered to him by the All-America Conference, the Los Angeles Dons in particular. He played with that team, the Los Angeles Dons, in the 1946 season and the 1947 season. In the latter season, he received an injury. Subsequently, -- subsequent to the 1947 season, he was offered a job by Mr. William Howard, the coach of the San Francisco Clippers, a job which the complaint states clearly, was -- as a player and as a coach. And then the complaint alleges in great detail that he was informed by Mr. Howard that he could not obtain this job as long as he remained on the reserve clause, on the ineligible list of the National Football League. And it alleges that Mr. Bert Bell, the Commissioner of the National Football League, informed Mr. J. Rufus Klawans, a defendant and Commissioner of the Pacific Coast League that severe penalties would be taken against the Pacific Coast League if it allowed petitioner to play on one of their clubs. But consequently, Mr. Howard, the coach of the Clippers, informed Mr. Radovich that he was sorry that his name was on the ineligible list of the National Football League, that he had to honor it, that he could not obtain the job that was offered to him. Petitioner petitioned to the Commissioner of the National Football League, Mr. Bell, to no avail and was unable to obtain a job in football in the United States. Now, the structure of football is such that there is a Commissioner who obtains the power being delegated to him from the constituent members of the National Football League. There are approximately 10 club owners, partnerships, and corporations who joined the National Football League upon the payment of a large sum of money. The complaint alleges $50,000. Thereupon, they consent to be bound by the rulings and determinations of the Commissioner of the National Football League and particularly involved are the agreements that they must adopt the uniform players' contract that this contract will reserve a football -- a football player to the one club for life, and that's beyond this. They must enforce an -- an ineligible list so that if a player can't become a free agent, he can find no job opportunity with -- within the structure of the National Football League. Now, it is alleged that these rules and regulations are not only applied to the constituent members of the National Football League but they were adopted and accepted by the Pacific Coast League in the far western portion of the United States, so that in effects, these rules and regulations went beyond the mere rules and regulations between the members of the National Football League but went into an entirely different area of the country to a separate league which was a computative competitor for the National Football League and to -- to the extent of depriving a member of a league of the services of a player they, in fact, wanted to play for them. Now, it is alleged that there's -- the Pacific Coast League became a divisional affiliate of the -- of the National Football League in 1946. It was at this time that the Los Angeles Rams came to the City of Los Angeles in the territory where the Pacific Coast League had a team called the Los Angeles Bulldogs and where the All-America Conference had a team, the Los Angeles Dons. Now, the answers of -- there were answers filed in this case which is unusual in the case of the motion to dismiss under Rule 12 (b). And these answers define the exact scope of the area of competition relating to the promotion -- competition on the playing field as the defendant's brief can go at great lengths to words that this complaint concerns strictly matters which are necessary and indispensible to the playing of the game. And yet answers were filed in this action and these answers define exactly where this line, if there'd be such a line, be drawn. Because the answers admit that there are uniform player contracts, the answers admit that the constituent members of each team -- of each of the league agree to these contracts. They admit that there are black-list imposed upon players attempting to become free agents but they deny the black-list on petitioner. They deny there was a boycott and a ban in interstate commerce. They deny there was any affiliation between the Pacific Coast League and the National Football League. And there, they have drawn their own line as to what they consider permissible conduct under this Court's ruling in the baseball decisions and what they feel is not permissible conduct.The court below in the first instance, the District Court, ruled strictly on jurisdictional grounds. It did not believe, it did not allow any amendment of the complaint. It cited the case of Toolson versus New York Yankees in the Federal Baseball case and dismissed the complaint. The Court of Appeals below sustained the ruling of the District Court on jurisdictional grounds in which it had some trouble with and also on grounds that the complaint did not state the cause of action. The important thing is that the -- the District Court's ruling came after Toolson and before International Boxing but the Ninth Circuit opinion came after International Boxing. I think to -- to refresh the Court's analysis to this problem, we recall there are three great cases involving the athletic business under the antitrust laws. In 1922, Mr. Justice Holmes held that the business of baseball, as it was conducted in 1922, was not interstate trade and commerce within the meaning of the Commerce Clause. Shortly, thereafter, on a complaint by a Vaudeville agent, Justice Holmes said, “However, the question of interstate commerce is a factual question and cannot be decided on the motion to dismiss when there are bonafide allegations of federal jurisdiction.” After this development, the Second Circuit in 1949, in the prejudge opinion ruled by the baseball was in the anti -- was under the antitrust laws and overruled the motion to dismiss. In 1953, this Court held in Toolson that the baseball business because of the peculiar circumstances that it -- that the Court had ruled in 1922, that -- who was outside in effect of the antitrust laws and for the reason that Congress had investigated the business and with their intensive and extensive knowledge of the business had not passed a legislation to overrule a prior decision of this Court. It was ruled that baseball was outside the scope of the antitrust laws. Last, in 1955, the Court ruled, however, that the business of boxing was under the antitrust laws in the case of United States versus International Boxing Club of New York. The basis of the decision of the court below, first, was that the aspects of football and baseball are the same, and therefore, the protection given baseball should be extended too and same with football. But on this question of aspects that this is a -- a question of fact, it cannot be stated that the business of football is like the business of baseball. There are important distinctions between the two. The important distinction is that baseball operates by means of a player drafts, by means of a draft, a -- a farm system. And under this farm system, large sums of money are -- are expended on a baseball player. They take a young man, they give him professional training, professional advice and they develop him from class league to class league until he is the polished professional major league baseball player that he must be. This requires enormous expenditures of money. Football, however, is a windfall business. Its talent, its player talent stems from an already developed college campus. The football players come and fully prepared to play professional football and there is no capitalization, expenditure of time and money on training a football player. The business of baseball in order to support the farm system under which a major league club develops its players by ownership with minor leagues or by affiliation agreements with minor leagues and traces the player up into his final height as a major league player is for the expressed purpose and testified purpose, the development of player counted. There can be no such purpose.
Earl Warren: We'll recess now, Mr. Keith.